Case 1:17-cv-00462-TBD Document 194 Filed 11/15/19 Page 1 of 2 PageID #: 3077



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BAYER INTELLECTUAL PROPERTY                        )
GMBH, BAYER AG and                                 )
JANSSEN PHARMACEUTICALS, INC.,                     )
                                                   )
                      Plaintiffs,                  )
                                                   )
              v.                                   ) C.A. No. 17-462 (TBD)
                                                   ) CONSOLIDATED
TARO PHARMACEUTICAL INDUSTRIES                     )
LTD., et al.,                                      )
                                                   )
                      Defendants.                  )

                               STIPULATION OF DISMISSAL

       Pursuant to Rules 41(a)(l) and 41(c) of the Federal Rules of Civil Procedure, Plaintiffs

Bayer Intellectual Property GmbH, Bayer AG, and Janssen Pharmaceuticals, Inc. (collectively,

“Plaintiffs”) and Defendant Mylan Pharmaceuticals Inc. (“Mylan”) hereby stipulate and agree

that Plaintiffs’ action against Mylan and Mylan’s action against Plaintiffs, including all claims

and defenses asserted by Plaintiffs against Mylan and all claims and defenses asserted by Mylan

against Plaintiffs, are hereby dismissed with prejudice. All parties shall bear their own costs,

disbursements and attorneys’ fees.
Case 1:17-cv-00462-TBD Document 194 Filed 11/15/19 Page 2 of 2 PageID #: 3078



MORRIS, NICHOLS, ARSHT & TUNNELL LLP                POTTER ANDERSON & CORROON LLP

/s/ Jack B. Blumenfeld                              /s/ David E. Moore

Jack B. Blumenfeld (#1014)                          David E. Moore (#3983)
Rodger D. Smith II (#3778)                          Bindu A. Palapura (#5370)
Derek J. Fahnestock (#4705)                         Stephanie E. O’Byrne (#4446)
1201 North Market Street                            Hercules Plaza, 6th Floor
P.O. Box 1347                                       1313 North Market Street
Wilmington, DE 19899                                Wilmington, DE 19801
(302) 658-9200                                      (302) 984-6000
jblumenfeld@mnat.com                                rhorwitz@potteranderson.com
rsmith@mnat.com                                     dmoore@potteranderson.com
dfahnestock@mnat.com                                bpalapura@potteranderson.com
                                                    sobyrne@potteranderson.com
Attorneys for Plaintiffs Bayer Intellectual
Property GmbH, Bayer Pharma AG, and                 Attorneys for Defendant Mylan
Janssen Pharmaceuticals, Inc.                       Pharmaceuticals Inc.


November 15, 2019



       SO ORDERED this _____ day of ___________________, 2019.




                                              ___________________________
                                              The Honorable Timothy B. Dyk




                                                2
